        Case 2:17-cr-20083-JAR Document 45 Filed 02/12/21 Page 1 of 17




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,
         Plaintiff,
                                              Case No.      17-CR-20083-02-JAR
v.

WAYNE B. CHAPIN, III,
         Defendant.


                               MOTION TO SEVER


      Defendant Wayne B. Chapin, III, through counsel, Lance D. Sandage and

Sarah G. Hess, moves the Court for severance from his co-defendant, Scott A.

Tucker. Mr. Chapin’s interest in a fair trial outweighs the Court’s interest in

judicial economy, permitting the Court to grant severance.


                                       FACTS

      Mr. Chapin is charged in two counts of a three-count indictment. Count 1

charges that between September 2008 and October 20, 2011, Mr. Chapin conspired

with Tucker to defraud the United States for the purpose of impeding, impairing,

obstructing, and defeating the lawful government functions of the Internal Revenue

Service (IRS) of the Treasury Department in the ascertainment, computation,

assessment, and collection of income tax. Count 3 charges that Mr. Chapin aided

and assisted in the preparation and presentment of a false income tax return on

October 20, 2011.

      Mr. Chapin has one codefendant — Scott Tucker. Tucker is charged along



                                          1
             Case 2:17-cr-20083-JAR Document 45 Filed 02/12/21 Page 2 of 17




with Mr. Chapin in Count 1 with conspiracy to defraud the United States. Tucker is

also charged in Count 2 with filing a false income tax return. The indictment alleges

a conspiracy in which “Tucker orchestrated a sham sale of CLK [an entity owned by

Tucker] to the Miami Tribe for $120,000[,]” while “Tucker continued to control CLK

and the new [Miami Tribe entity] AMG.”1 Tucker allegedly owned and operated a

group of payday lending businesses operating under various names. The indictment

alleges Tucker used the “Native American tribes as nominees to operate his payday

lending operations.”2 Additional allegations include Tucker’s 2008 and 2010 IRS

Form 1040 tax returns failed to include income “Tucker earned from his payday

lending businesses.”3

          But this case is not Tucker’s only criminal case. In February 2016, Tucker,

along with Timothy Muir and Crystal Grote, were indicted in the Southern District

of New York.4 In November 2016, a superseding indictment was filed. In September

and October 2017, Tucker and Muir proceeded to jury trial on three counts of

conducting an enterprise’s affairs through the collection of unlawful usurious debt,

in violation of the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18

U.S.C.§ 1962(c); one count of conspiracy to do the same, in violation of 18 U.S.C. §

1962(d); one count of wire fraud and one count of wire fraud conspiracy, in violation

of 18 U.S.C. §§ 1343, 1349; three counts of money laundering and conspiracy to



1   Doc. 1, p.2.
2   Doc. 1, p.3.
3   Doc. 1, p.4-5.
4   United States v. Tucker, No. 16-CR-00091-PKC (S.D.N.Y.).


                                                  2
            Case 2:17-cr-20083-JAR Document 45 Filed 02/12/21 Page 3 of 17




launder money, in violation of 18 U.S.C. §1956(a)(1)(A)(i), (a)(1)(B)(i), (h); and five

counts of making false statements in Truth and Lending Act (TILA) disclosures, in

violation of 15 U.S.C. § 1611.5 Tucker and Muir were convicted on all counts.

          Tucker and Muir appealed their convictions, among other issues. In affirming

the convictions, the Second Circuit related uncontradicted evidence showing, inter

alia, that Tucker, “set up a sham transaction in which AMG, a company controlled

by Tucker, ‘purchased’ CLK (using money controlled by Tucker) to give the

appearance of tribal ownership[.]”6 The court also found the facts of the trial

established:

          Starting around 2003, Tucker formed relationships with a number of
          Native American tribes in order to create the appearance that Tucker’s
          lending portfolios were owned and operated by the Tribes. Under the
          arrangement, the Tribe would claim to own one or more of the loan
          portfolios in exchange for one percent of the portfolios’ revenues. […]
          Tucker continued to provide all the capital for the loans and bear the
          risk of default, as well as advertise, extend, administer, and collect on
          the loans from his offices in Overland Park, Kansas. He set up bank
          accounts in the Tribes’ names and routed portfolio revenues to those
          accounts, but maintained control over the accounts and used them to
          fund both business expenses and personal expenses including race
          cars, a private jet, and a mansion in Aspen, Colorado. Tucker also used
          these accounts to pay the Tribes’ one percent share of revenue, which
          went to other accounts that were in fact owned and controlled by the
          Tribes. While the Tribes claimed to “own” portfolios, Tucker
          maintained the ability to transfer “ownership” of a portfolio to a
          different nominal owner if he found the current nominal owner difficult
          to work with.7




5On or about August 29, 2017, Crystal Grote waived indictment and pled guilty to an information
charging her with one count of making a false statement in a deposition before the Federal Trade
Commission (“FTC”). She later testified for the government at the trial of Tucker and Muir.
6   United States v. Grote, 961 F.3d 105, 117 (2d Cir. 2020).
7   Id. at 112.


                                                     3
               Case 2:17-cr-20083-JAR Document 45 Filed 02/12/21 Page 4 of 17




                                                 […]

           Tucker and Muir also arranged a sham transaction in which one of the
           Tribes purportedly purchased Tucker's loan processing company, CLK
           Management (“CLK”), which then changed its name to AMG Services
           (“AMG”). For the purchase of CLK, which made hundreds of millions of
           dollars in annual revenue, the Tribe ostensibly paid Tucker just over
           $135,000. However, the money in fact came from an account controlled
           by Tucker, meaning that Tucker paid himself in order to make it
           appear that the company had been purchased by the Tribe.8

In addition, following its guilty verdict, the jury answered a special interrogatory:

           Has the government proven beyond a reasonable doubt that, at the
           time of collection of any of the loans you found as the basis of a guilty
           verdict on [the substantive RICO counts], the lender, in fact, was
           defendant Scott Tucker or an entity owned or controlled by him?”9

The jury answered, “Yes.”10

           Following the jury’s verdict of guilt in the Southern District of New York, the

government charged Tucker and Mr. Chapin in the District of Kansas. To be clear,

the timeline of events occurred as follows:

           •      February 8, 2016 – the original indictment is filed in the Southern
                  District of New York against Tucker, Muir, and Grote.

           •      September 11, 2017-October 13, 2017 – trial in the Southern
                  District of New York against Tucker and Muir.

           •      October 13, 2017 – jury verdicts of guilty to all counts charged
                  against Tucker and Muir.

           •      December 20, 2017 – the instant indictment is filed in the District
                  of Kansas against Tucker and Mr. Chapin.

           Also following their convictions in the Southern District of New York, Tucker



8   Id. at 112-13.
9   Id. at 113.
10   Id.


                                                  4
              Case 2:17-cr-20083-JAR Document 45 Filed 02/12/21 Page 5 of 17




and Muir appeared in the Netflix series, “Dirty Money,” in an episode about

Tucker.11 Tucker was interviewed extensively. The interviews appear to be done

during the pendency of the Southern District of New York’s case against Tucker,

but before he went to trial. The episode was released on January 26, 2018, following

their convictions, and is summarized by Netflix: “Behind the lavish lifestyle of race

car driver Scott Tucker lay a secretive lending empire built on tribal perks and

profits from poor customers.”12 Viewer comments about the episode include:

          •    “When the attorney [Muir] said that with all the financial
               implications of the federal lawsuit would mean a life sentence for
               them, all I thought was, ‘great! You deserve to suffer every second
               for every person you screwed over! I’m so glad they were convicted.
               I just wish it was a longer sentence.”13

          •    “The Indian tribe was nothing more but one of Tucker’s pawns. He
               takes credit for being a great businessman, but when incriminating
               documents come to light — he knows nothing about them. They
               wanted special treatment, but the FBI treated them just like any
               other common criminal. Ha ha. He should have gotten more prison
               time for sure.”14

          •    The episode “showcases what these kinds of people [Tucker] are
               like. They never apologize. They continue to blame others. They
               take no responsibility. They do not care about others.”15




11The discovery provided by the government to Mr. Chapin includes a video file entitled “Netflix
‘Dirty Money’ trailer” — a trailer of Tucker’s episode.
12   https://www.netflix.com/title/80118100
13F U Scott Tucker, review by korrayabousquet, available at
https://www.imdb.com/title/tt7909178/reviews?ref=tturv
14Tucker cried all the way to PRISON!, review by The_Boxing_Cat, available at
https://www.imdb.com/title/tt7909178/reviews?ref_=tt_urv
15Zero remorse, review by resitan, available at
https://www.imdb.com/title/tt7909178/reviews?ref_=tt_urv.


                                                 5
               Case 2:17-cr-20083-JAR Document 45 Filed 02/12/21 Page 6 of 17




The episode was also the subject of local news articles surrounding its release.16 Mr.

Chapin is not mentioned in the episode.

           On January 13, 2021, the Supreme Court heard oral arguments in AMG

Capital Management, LLC v. Federal Trade Commission,17 a case not directly

related to Tucker’s criminal convictions. During oral arguments these comments

were made:

           •    By Justice Alito: “What is the relationship between [the FTC order]
                in question here and the forfeiture order in the Southern District of
                New York in Tucker’s criminal case? There, he was, as I understand
                it, required to return 3 billion dollars.”18

           •    In response to Justice Barrett’s questions regarding money getting
                repaid to victims, by Mr. Joel R. Marcus, attorney for the Federal
                Trade Commission: “We’re not going to get the 1.3 billion dollars. A
                lot of it was spent and doesn’t exist anymore, and you know, Tucker
                is now judgment-proof for the most part. But there were bank
                accounts, houses, race cars, whatever, assets that were seized and
                are being held basically in trust forever.”19

           •    By Justice Barrett: “Your client [Tucker], I don’t understand to be
                arguing that he has clean hands. I mean, he’s been convicted. He
                has the dubious distinction of being the subject of an episode of
                “Dirty Money” on Netflix. […] is it your position that if we adopt
                your view, there’s no way for the FTC to get the ill-gotten gains
                back from someone who has violated the law like your client?20

Justice Barrett’s comments were also published in a Wall Street Journal article




16See Matt Campbell, Payday loan shark Scott Tucker of Leawood is featured in Netflix’s ‘Dirty
Money’, The Kansas City Star (Jan. 11, 2018), available at
https://www.kansascity.com/news/local/crime/article194154579.html.
17   No. 19-508.
18AMG Capital Management, LLC v. Federal Trade Commission, Transcript of Oral Argument (Jan.
13, 2021) p.13 lines 6-12.
19   Id. at p.58 lines 3-10.
20   Id. at p.27 lines 4-9 & 17-19.


                                                 6
             Case 2:17-cr-20083-JAR Document 45 Filed 02/12/21 Page 7 of 17




about the arguments. “Justice Amy Coney Barret suggested Mr. Tucker may have

valid legal arguments but wasn’t exactly a sympathetic defendant.”21 No mention of

Mr. Chapin was made at oral argument.

           The discovery here, as laid out by the government in its 2018 unopposed

motion to designate the case complex, “includes approximately 8,965,115 individual

files totaling approximately 1.20 terabytes of data.”22 Those 1.20 terabytes include

“documents obtained from the Southern District of New York’s investigation.”23 In

fact, Mr. Chapin has received discovery from the government that totals

approximately 1,750.3348 gigabytes or 1.75 terabytes of data. More specifically, the

discovery produced here involves these productions from the Southern District of

New York:

      •    2016.03.04 Production 1 (103.15 GB for 113,027 files)
      •    2016.04.05 Production 2 (23.5 GB for 44,356 files)
      •    2016.06.01 Production 3 (12.95 GB for 24,698 files)
      •    2017.01.12 Production 4 (69.45 GB for 22,414 files)
      •    SDNY Supplemental Discovery (1.37 GB for 6,286 files)
              o 2017.01.12 Production24
              o 2017.03.01 Production
              o 2017.06.30 Production
              o 2017.07.14 Production
              o 2017.08.04 Production
              o 2017.08.17 Production
              o 2017.08.22 Production
              o 2017.08.25 Production
              o 2017.08.28 Production
              o 2017.08.30 Production

21Brent Kendall, Supreme Court Case Tests FTC’s Powers to Recoup Ill-Gotten Gains, Wall Street
Journal (Jan. 13, 2021), available at https://www.wsj.com/articles/supreme-court-case-tests-ftcs-
powers-to-rocoup-ill-gotten-gains-11610272799.
22   Doc. 15, p.2.
23   Id.
24   This is a separate production to the one entitled “2017.01.12 Production 4” listed above.


                                                     7
               Case 2:17-cr-20083-JAR Document 45 Filed 02/12/21 Page 8 of 17




            o 2017.08.31 Production
            o 2017.09.01 Production
            o 2017.09.08 Production
            o 2017.09.10 Production
            o 2017.09.11 Production
            o 2017.09.12 Production
            o 2017.09.18 Production
            o 2017.09.25 Production
      •   NY Files (221.13 GB for 395,801 files)

The discovery from the Southern District of New York, totals at least 431.55

gigabytes of data and at least 606,582 files. And these totals do not include the

discovery provided by the government in Relativity format.25 The Relativity files are

at least an additional 731.76 gigabytes for 8,288,556 files. That brings the total

Southern District of New York discovery provided to Mr. Chapin to 1,163.31

gigabytes or 1.163 terabytes. Thus, the discovery from the Southern District of New

York represents over 66% of the entire discovery productions to Mr. Chapin here.

          The charges in the Southern District of New York were alleged to have taken

place from in or about 1997 through in or about August 2013 — more than 16 years.

But the conspiracy here is alleged to have taken place only for approximately 37

months — from in or about September 2008 through on or about October 20, 201126

— within that larger timeframe. Mr. Chapin’s first alleged offense conduct is in

preparing Tucker’s 2008 income taxes (i.e., sometime in 2009). Other than the

allegations in the instant indictment, there are no allegations that Mr. Chapin had

involvement in the conduct charged in the Southern District of New York including




25   Relativity is an e-discovery software that offers review, production, document management, etc.
26   Doc. 1.


                                                    8
        Case 2:17-cr-20083-JAR Document 45 Filed 02/12/21 Page 9 of 17




the setup of CLK and/or AMG, the planning or organization of CLK and/or AMG, or

the structuring of CLK and/or AMG. In fact, according to the Southern District of

New York case, the setup, planning, organizing, and structuring of CLK and/or

AMG was accomplished long before Mr. Chapin allegedly became involved with

Tucker, and thus, any alleged conspiracy.

      Mr. Chapin was only allegedly involved with Tucker for 37 months

within the 192-month larger time frame encompassing the totality of

Tucker’s alleged criminal conduct.


                            QUESTION PRESENTED

      Defendants may be joined in one indictment when they participated in the

same act or series of acts that constitute an offense. Even where defendants are

properly joined, they may be severed when joinder appears to prejudice a defendant.

Prejudice exists when the jury is prevented from making a reliable judgment about

the defendant’s guilt or innocence. Here, substantially more evidence exists against

codefendant Tucker than against Mr. Chapin including specific findings by a jury of

Tucker’s criminal misconduct. And that evidence, including Tucker’s convictions in

Southern District of New York, will spillover in the jury’s minds to impute guilt to

Mr. Chapin. Should the Court sever the defendants?




                                            9
            Case 2:17-cr-20083-JAR Document 45 Filed 02/12/21 Page 10 of 17




                                ARGUMENTS & AUTHORITIES

I.        The Court should sever Mr. Chapin from his codefendant, Scott
          Tucker, because the risk of prejudice outweighs any interest in
          judicial economy.

          Rule 8 of the Federal Rules of Criminal Procedure allows for defendants to be

joined in one indictment if “they are alleged to have participated in the same act or

transaction, or in the same series of acts or transactions, constituting an offense or

offenses.”27 Courts generally prefer the efficiency of joining defendants. Mr. Chapin

does not argue that he was improperly joined with Tucker.

          However, even if the Court finds that the defendants were properly joined,

Rule 14 limits whether the defendants should be tried together.28 That Rule permits

the Court to sever a defendant when the joinder “appears to prejudice a defendant

or the government.”29 In considering severance, a court, “must balance two

competing interests by weighing the prejudice to a particular defendant against

considerations of economy and expedition in judicial administration.30 To sever his

case, a defendant must demonstrate “a serious risk that a joint trial would

compromise a specific trial right” or “prevent the jury from making a reliable

judgment about guilt or innocence.”31 This type of risk may occur “when evidence

that the jury should not consider against a defendant and that would not be



27   Fed. R. Crim. P. 8(b).
28   Fed. R. Crim. P. 14.
29   Fed. R. Crim. P. 14(a) (emphasis added).
30United States v. Swena, No. 0:03-CR-933 TS, at *3 (D. Utah Mar. 4, 2005) (citing United States v.
Pack, 773 F.2d 261, 267 (10th Cir. 1985)).
31   Zafiro v. United States, 506 U.S. 539 (1993).


                                                     10
            Case 2:17-cr-20083-JAR Document 45 Filed 02/12/21 Page 11 of 17




admissible if a defendant were tried alone is admitted against a codefendant[,]”

thus leading a jury to erroneously conclude a defendant’s guilt based on evidence of

a codefendant’s wrongdoing.32 For example, where evidence is “probative of a

defendant’s guilt but technically admissible only against a codefendant” severance-

worthy prejudice may exist.33 Put simply, when evidence against a codefendant

poses a serious risk that the jury will convict the defendant, severance may be

warranted.34

           The Supreme Court has long recognized that conspiracies pose an even

greater risk. Since conspiracies invite the “dangers of transference of guilt,” the

Court encourages lower courts to use “every safeguard to individualize each

defendant in relation” to his codefendant.35 In complex cases with multiple

defendants with different degrees of culpability, “the risk of prejudice is heightened”

when the defendants are tried together.36 Courts have the option to employ less

drastic measures to cure the risk of prejudice, including limiting instructions. But

the higher the risk of prejudice, the more likely the court is to determine that

separate trials are necessary.37

           For example, in United States v. Wiles,38 both defendants were charged with



32   Id. at 539.
33   Id.
34   Zafiro, 506 U.S. at 539.
35   Kotteakos v. United States, 328 U.S. 750, 774-75 (1946).
36   Zafiro, 506 U.S. at 539.
37   Id.
38   No. 16-8074 (10th Cir. Jan. 26, 2018).


                                                    11
            Case 2:17-cr-20083-JAR Document 45 Filed 02/12/21 Page 12 of 17




one count of conspiracy to operate an unregistered aircraft and one count of aiding

and abetting the knowing and willful operation of an unregistered aircraft. The

indictment stemmed from defendant Wiles’ purchase of an aircraft which he and

codefendant Lewis failed to register with the Federal Aviation Administration

(FAA). After several suspicious landings, officers believed the men were involved in

drug trafficking. Although no drugs were located during the execution of search

warrants of the plane and hotel where the men were staying, officers did seize

$259,717 and several fake driver’s licenses. Before trial, defendant Lewis filed a

motion in limine to exclude evidence of his prior 2010 misdemeanor conviction from

his involvement in a marijuana drug smuggling group where 180 pounds of

marijuana and $261,122 were seized. Both defendants also filed motions to sever.

           During a motion hearing, the district court ruled that “while Lewis’ prior

conviction could not be received as evidence of Lewis’ guilt as to the crimes alleged

in the indictment, it was admissible for the limited purpose of showing ‘[his]

planning, motive, [and] intent.’”39 The court later denied the motions to sever,

finding that the defendants had not shown actual prejudice or compromise of a

specific trial right. However, in so doing, the court remained “cognizant that …

Lewis’ prior history …, if not considered and addressed with care, has the potential

to tar Wiles with the same brush that will paint Lewis[.]”40 Due to the

circumstances, the court decided any risk could be “obviated through the use of a



39   Id. at *5.
40   Id. at 6.


                                              12
            Case 2:17-cr-20083-JAR Document 45 Filed 02/12/21 Page 13 of 17




limiting instruction.”41

           There are similarities between Mr. Chapin and defendant Wiles in Wiles.

Both were and are faced with the prospect of being found guilty because of the prior

actions of their respective codefendants. Like Wiles, Mr. Chapin faces a

disproportionate amount of evidence against Tucker, including his prior convictions

in the Southern District of New York. Many facts surrounding the convictions in

Southern District of New York appear to be the same facts the government intends

to put before a jury here in the District of Kansas. This will unnecessarily tar Mr.

Chapin. But this case goes beyond the court’s caution in Wiles. Here Mr. Chapin

faces more than a tangentially related prior conviction of his codefendant. Mr.

Chapin faces sitting next to a man, being associated with a man, being tried with a

man, whom another jury has already found guilty of virtually identical facts

supporting the offenses charged here.

           The Tenth Circuit has held often that the risk of spillover evidence, alone, is

not enough to justify severance; and, more simply, that the mere fact that more

evidence exists against one defendant than another codefendant, is likewise, alone,

not sufficient. But this case, is not like the other cases in which the Tenth Circuit

has made these findings. This case includes the added element of the prior trial and

conviction of a codefendant based on largely the same evidence that will be

presented here. The government tested out its case in the Southern District of New

York, and after learning their strategies and tactics succeeded, they decided to play



41   Id. at 6.


                                              13
       Case 2:17-cr-20083-JAR Document 45 Filed 02/12/21 Page 14 of 17




the same game again here against Tucker. But this time, they dragged Mr. Chapin

into a case where they now have an unfair advantage.

      The government has provided Mr. Chapin with the discovery from the

Southern District of New York — demonstrating the government’s belief the

offenses charged in both Districts are interrelated. Mr. Chapin has no reason to

believe that the government will not present largely the same case against Tucker it

did, successfully, in the Southern District of New York. But that same evidence does

not exist against Mr. Chapin. Much of the evidence likely to be used to convict

Tucker would not and does not contemporaneously implicate Mr. Chapin. Nor is

much of the evidence against Tucker overlapping or intertwined with the evidence

against Mr. Chapin. The evidence against Tucker is wider and deeper than it is

against Mr. Chapin. Put simply, if even a Justice of the United States Supreme

Court is biased against Mr. Tucker due to his conviction in the Southern District of

New York and openly calls him a “dubious” defendant with unclean hands who has

“violated the law,” how can one expect any member of the jury to remain unbiased

against Tucker? And if we can’t expect a juror to remain unbiased against Tucker,

isn’t this the perfect case study of spillover prejudicing a codefendant, Mr. Chapin.

      The spillover brought on by the sole actions of Tucker cannot be overstated.

Tucker’s agreement to provide sit-down interviews with the producers of “Dirty

Money” was his decision and his alone. He did not seek the input of Mr. Chapin. Mr.

Chapin did not appear in the documentary. In fact, Mr. Chapin has remained out of

public view during the Southern District of New York case and the case before this



                                          14
           Case 2:17-cr-20083-JAR Document 45 Filed 02/12/21 Page 15 of 17




Court. Mr. Chapin has not sought interviews or public appearances. Mr. Chapin has

not drawn attention to his alleged association with Tucker. Rather, Mr. Chapin has

done everything in his power to ensure his case is tried in this criminal court and

not through the media and streaming services like Netflix.

          There must come a time when the court’s interest in judicial economy yields

to due process. If the jury may not decide each defendant’s independent guilt or

innocence, Rule 8’s objectives are outweighed by the rights of defendants in a fair

trial. Mere convenience does not mechanically trump the constitutional and historic

protections afforded to individual defendants.42

          Requiring Mr. Chapin go to trial with Tucker would prevent the jury from

making a reliable judgment about Mr. Chapin’s innocence. If this case proceeds to a

single trial, the transference of guilt to Mr. Chapin from evidence presented against

Tucker will undoubtedly taint the jury and prejudice Mr. Chapin’s case. The jury’s

ability to differentiate Mr. Chapin’s minimal conduct based on the specific evidence

against or for him will be severely diminished with each stick of evidence against

Tucker inevitably added to the fire. And it is not just the government who has and

will add sticks to the pyre. Tucker has added plenty of his own kindling through the

local and national news coverage, his participation and promotion of his “Dirty

Money” episode, and his meritless claims43 on appeal from his convictions. And at

trial, as the government stokes the fire with the addition of each stick of the



42   See Kotteakos, 328 U.S. at 774.
43   See Grote, 961 F.3d at 109.


                                            15
       Case 2:17-cr-20083-JAR Document 45 Filed 02/12/21 Page 16 of 17




Southern District of New York evidence against Tucker, the cloud of smoke will

engulf Tucker. It will not take long for the jury to become blinded by that smoke

when struggling to clearly see Mr. Chapin’s case. But once the smoke and fire are

stoked, it will be too late. The smoke and fire made from the evidence of Tucker’s

wrongdoing will rage on to an unjust conviction of Mr. Chapin simply because the

jury could not see him clearly.

      Even just sitting at the defense table with Tucker unnecessarily raises the

risk of clouding the jury’s judgment. Once the jury learns that Tucker has been

convicted in the Southern District of New York for similar conduct and believes him

to be likewise guilty here, Mr. Chapin’s chance at a fair trial will disappear. Not

because the evidence against Mr. Chapin justifies it, but simply because Mr. Chapin

will be seen as guilty by association. Because the risk of prejudice to Mr. Chapin is

so high, his trial must be severed from Tucker’s.


                                   CONCLUSION

      Defendants cannot remain joined when the risk of prejudice to a defendant

outweighs the court’s interest in judicial economy. Mr. Chapin’s case should be

weighed without concern that the jury might convict him simply because he sits at

the defense table with a convicted and further allegedly guilty person. Or simply

because the government presented sufficient evidence of one offense but was lacking

on the others. The Court should permit Mr. Chapin to be judged on the evidence

against him and the merits of his case, without the prejudicial influence of his

codefendant’s evidence.


                                          16
        Case 2:17-cr-20083-JAR Document 45 Filed 02/12/21 Page 17 of 17




                                                Respectfully Submitted,

                                                SANDAGE LAW LLC


                                                /s/ Lance D. Sandage
                                                Lance D. Sandage, KS #17816
                                                1600 Genessee Street, Suite 655
                                                Kansas City, MO 64102
                                                phone: 816.753.0800
                                                fax: 816.735.4602
                                                lance@sandagelaw.com

                                                /s/ Sarah G. Hess
                                                Sarah G. Hess, KS #26262
                                                1600 Genessee Street, Suite 655
                                                Kansas City, MO 64102
                                                phone: 816.753.0800
                                                fax: 816.735.4602
                                                sarah@sandagelaw.com
                                                ATTORNEYS FOR BRETT CHAPIN




                           CERTIFICATE OF SERVICE

       On February 12, 2021, I served this document by depositing an electronic
copy of it in the Court’s electronic filing system, which shall distribute notice to all
attorneys of record.


                                                /s/ Sarah G. Hess
                                                Sarah G. Hess




                                           17
